DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Min, USPGPub. No 2016/0066456.
Regarding claims 1-6 and 8, Min teaches a cover window for a display device (Abstract) comprising a light-transmitting substrate (10 of Fig. 10), a mold layer with an uneven surface pattern on a surface corresponding to the claimed “first surface” (20 of Fig. 10) formed on an edge of the light-transmitting substrate, an inorganic layer (30P of Fig. 10) that is formed on the first surface of the mold layer and exposes a portion of the first surface of the mold layer (see exposed portion “H” of Fig. 10), and a print layer (50 of Fig. 10) formed on the mold layer, the mold layer being located on all opposite edges of the substrate (Fig. 1 and 2). 
The teachings of Min differ from the present invention in that Min does not explicitly teach that the print layer (50 of Fig. 10) covers the exposed portion of the first surface of the mold layer. Min does, however, teach that the print layer may be applied via printing, which one of ordinary skill in the art would have expected to result in the printed composition necessarily covering the exposed portion of the first surface, as one of ordinary skill in the art would have expected a printed ink composition to flow into the exposed area of the first surface. Additionally, it is noted that Applicant’s disclosed method for creating the claimed product substantially identical to the method taught by Min with respect to the formation of the exposed mold layer and printed layer, and it is expected that the same process would produce a similar result in the product of the prior art. 
Regarding claim 7, Min teaches that the display may also feature portions of mold layer having only smooth surfaces (30P of Fig. 14 and 19, ¶ [0063]). Although Min does not specifically teach an embodiment having both the patterned and non-patterned molded layer, it would have been obvious to one of ordinary skill in the art that the same device could have both patterned and non-patterned molded layer portions, as Min explicitly teaches both possibilities to be appropriate for use in the display device. Additionally, as discussed above, one of ordinary skill in the art would have understood the need to adapt the placement of the layers based on the intended appearance of the display screen.
Regarding claim 9, Min teaches that the print layer 50 may be colored and may block light (¶ [0052]). 
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Regarding the teachings of Min, Applicant argues that Min does not teach that the print layer covers the exposed first surface of the mold layer. As discussed above, however, one of ordinary skill in the art would have expected to result in the printed composition necessarily covering the exposed portion of the first surface, and the process disclosed by Min is substantially identical to that which Applicant teaches as appropriate for creating the claimed invention.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785